Citation Nr: 1818187	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  09-11 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for a nerve condition with headaches (nerve condition).


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to March 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This case was previously before the Board in September 2017 and was remanded for further development.

In September 2013, the Veteran testified during a Board videoconference before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the file.


FINDING OF FACT

The Veteran's nerve condition is manifested by no worse than moderate incomplete paralysis.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 10 percent for a nerve condition have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.21, 4.26, 4.124a, Diagnostic Codes (DCs) 8045-8205 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2017); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2017).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran).

Pursuant to DC 8205, a 10 percent disability rating is warranted for moderate incomplete paralysis of the fifth cranial nerve.  A 30 percent disability rating is warranted for severe incomplete paralysis of the fifth cranial nerve.  A maximum schedular 50 percent disability rating is warranted for complete paralysis of the fifth cranial nerve. 

After a thorough review of the Veteran's file, the Board finds the evidence does not warrant a rating in excess of 10 percent for the Veteran's nerve condition.  The Veteran has had multiple examinations for his nerve condition.  The examiners have opined that the Veteran's nerve condition is manifested by incomplete moderate symptoms, but none have opined the Veteran suffers from severe incomplete paralysis.  The rest of the Veteran's medical records are negative for mention that his nerve condition is manifested by severe incomplete paralysis.   

The Board acknowledges the Veteran's multiple lay statements about the severity of his nerve condition and understands the Veteran's nerve condition gives him problems.  However, while the Veteran is competent to report his symptoms, he is not competent to opine on matters requiring medical knowledge, such as diagnosing the severity of a nerve condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, a rating in excess of 10 percent for a nerve condition under DC 8045 - 8205 is not warranted.  While the Veteran clearly has problems with this disability (which is not in dispute - if he did not there would be no basis for a compensable evaluation), the Veteran at this time simply does not meet the next higher evaluation based on the objective medical evidence.  

The Board has considered whether a compensable disability rating would be appropriate under alternative diagnostic code provisions.  The Board also acknowledges the Veteran suffers from chronic headaches that the Veteran has said can be severe.  However, in order to warrant a rating in excess of 10 percent, the evidence would have to show the Veteran's headaches are manifested with characteristic prostrating attacks occurring on average once a month over the last several months.  38 C.F.R. 38 § 4.124a, DC 8100.  While one examiner opined the Veteran did suffer from prostrating attacks of migraines one per month, the examiner did not opine that these attacks lasted over the past several months.  Therefore, a higher rating under DC 8100 is not warranted.

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).

Lastly, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

ORDER

An increased rating in excess of 10 percent for a nerve condition is denied.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


